 



Exhibit 10.6
EXECUTION COPY
AMENDED AND RESTATED
TRUST AGREEMENT
BETWEEN
VOLKSWAGEN DEALER FINANCE, LLC,
as Transferor
THE BANK OF NEW YORK (Delaware),
as Owner Trustee
AND
THE BANK OF NEW YORK (Delaware),
as Resigning Trustee
DATED AS OF AUGUST 11, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS AND INCORPORATION BY
REFERENCE     1  
 
  SECTION 1.1.   Definitions     1   ARTICLE II ORGANIZATION     2  
 
  SECTION 2.1.   Name     2  
 
  SECTION 2.2.   Office     2  
 
  SECTION 2.3.   Purposes and Powers     2  
 
  SECTION 2.4.   Resignation, Appointment and Acceptance     3  
 
  SECTION 2.5.   Initial Capital Contribution of Owner Trust Estate     3  
 
  SECTION 2.6.   Declaration of Trust     4  
 
  SECTION 2.7.   Liability of the Residual Interestholder     4  
 
  SECTION 2.8.   Title to Trust Property     4  
 
  SECTION 2.9.   Situs of Trust     4  
 
  SECTION 2.10.   Representations and Warranties of the Transferor     4  
 
  SECTION 2.11.   Federal Income Tax Allocations; Tax Treatment     5   ARTICLE
III RESIDUAL INTEREST     6  
 
  SECTION 3.1.   Ownership     6  
 
  SECTION 3.2.   Maintenance of Office or Agency     6  
 
  SECTION 3.3.   Appointment of Paying Agent     6   ARTICLE IV ACTIONS BY OWNER
TRUSTEE     7  
 
  SECTION 4.1.   Prior Notice to Residual Interestholder with Respect to Certain
Matters     7  
 
  SECTION 4.2.   Action by Residual Interestholder with Respect to Certain
Matters     8  
 
  SECTION 4.3.   Action by Residual Interestholder with Respect to Bankruptcy  
  8  
 
  SECTION 4.4.   Restrictions on Residual Interestholder’s Power     8   ARTICLE
V APPLICATION OF TRUST FUNDS; CERTAIN DUTIES     8  
 
  SECTION 5.1.   Establishment of Residual Interest Distribution Account     8  
 
  SECTION 5.2.   Application of Trust Funds     9  
 
  SECTION 5.3.   Method of Payment     10  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 5.4.   Accounting and Reports to the Residual Interestholder, the
Internal Revenue Service and Others     10  
 
  SECTION 5.5.   Signature on Returns; Tax Matters Partner     10  
 
  SECTION 5.6.   Sarbanes-Oxley Act     10   ARTICLE VI THE OWNER TRUSTEE     10
 
 
  SECTION 6.1.   Duties of Owner Trustee     10  
 
  SECTION 6.2.   Rights of Owner Trustee     11  
 
  SECTION 6.3.   Acceptance of Trusts and Duties     12  
 
  SECTION 6.4.   Action upon Instruction by Residual Interestholder     13  
 
  SECTION 6.5.   Furnishing of Documents     14  
 
  SECTION 6.6.   Representations and Warranties of Owner Trustee     14  
 
  SECTION 6.7.   Reliance; Advice of Counsel     14  
 
  SECTION 6.8.   Owner Trustee May Own the Residual Interest and Notes     15  
 
  SECTION 6.9.   Compensation and Indemnity     15  
 
  SECTION 6.10.   Replacement of Owner Trustee     15  
 
  SECTION 6.11.   Merger or Consolidation of Owner Trustee     17  
 
  SECTION 6.12.   Appointment of Co-Trustee or Separate Trustee     17  
 
  SECTION 6.13.   Eligibility Requirements for Owner Trustee     18   ARTICLE
VII TERMINATION OF TRUST AGREEMENT     18  
 
  SECTION 7.1.   Termination of Trust Agreement     18   ARTICLE VIII AMENDMENTS
    19  
 
  SECTION 8.1.   Supplements and Amendments     19   ARTICLE IX MISCELLANEOUS  
  20  
 
  SECTION 9.1.   No Legal Title to Owner Trust Estate     20  
 
  SECTION 9.2.   Limitations on Rights of Others     20  
 
  SECTION 9.3.   Notices     20  
 
  SECTION 9.4.   Severability of Provisions     21  
 
  SECTION 9.5.   Counterparts     21  
 
  SECTION 9.6.   Successors and Assigns     21  
 
  SECTION 9.7.   Nonpetition Covenant     21  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
  SECTION 9.8.   No Recourse     21  
 
  SECTION 9.9.   Headings     22  
 
  SECTION 9.11.   Indemnification by and Reimbursement of the Servicer     22  
 
  SECTION 9.12.   Third-Party Beneficiaries     22  
 
  SECTION 9.13.   Submission to Jurisdiction     22  
 
  SECTION 9.14.   Waiver     22  

iii



--------------------------------------------------------------------------------



 



               THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of August 11,
2005 (as amended, supplemented or modified from time to time, this “Agreement”
or this “Trust Agreement”), between VOLKSWAGEN DEALER FINANCE, LLC, a Delaware
limited liability company, as Transferor (the “Transferor”), THE BANK OF NEW
YORK (Delaware), a Delaware banking corporation, as Owner Trustee (not in its
individual capacity but solely as Owner Trustee, the “Owner Trustee”) and THE
BANK OF NEW YORK, a New York banking corporation, as resigning trustee (the
“Resigning Trustee”).
W I T N E S S E T H :
               WHEREAS, the Transferor and the Resigning Trustee are parties to
that certain Trust Agreement dated as of August 3, 2000 (the “Existing
Agreement”);
               WHEREAS, under the Existing Agreement, the parties thereto formed
the Volkswagen Credit Auto Master Owner Trust, a New York common law trust;
               WHEREAS, the Transferor and the Resigning Trustee wish to amend
and restate the Existing Agreement to, among other things, effect a change in
the governing law of the Existing Agreement;
               WHEREAS, upon the execution of this Agreement, the Resigning
Trustee will resign and the Owner Trustee will be appointed the sole trustee of
the Trust referred to below;
               WHEREAS, the Volkswagen Credit Auto Master Owner Trust has
elected to become a Delaware statutory trust (the “Trust”) pursuant to the
Delaware Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Trust Statute”);
and
               WHEREAS, this Agreement amends and restates as of the date hereof
in its entirety the Existing Agreement, and upon the effectiveness of this
Agreement, the terms and provisions of the Existing Agreement shall be
superseded hereby in their entirety.
               NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the Existing Agreement is hereby amended and
restated in its entirety as follows:
ARTICLE I
DEFINITIONS AND INCORPORATION BY REFERENCE
               SECTION 1.1. Definitions. Certain capitalized terms used in this
Agreement shall have the respective meanings assigned to them in Part I of
Appendix A to the Amended and Restated Trust Sale and Servicing Agreement dated
as of August 11, 2005, among the Transferor, the Servicer and the Trust (the
“Trust Sale and Servicing Agreement”). All references herein to Articles,
Sections and subsections are to Articles, Sections and subsections of this
Agreement unless otherwise specified. The rules of construction set forth in
Part II of Appendix A to the Trust Sale and Servicing Agreement shall be
applicable to this Agreement.

 



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
               SECTION 2.1. Name. The Trust created under the Existing Trust
Agreement, and created as a Delaware statutory trust by the filing of the
certificate of trust pursuant to the Trust Statute, and continued hereby shall
be known as “Volkswagen Credit Auto Master Owner Trust” in which name the Owner
Trustee may conduct the business of the Trust, make and execute contracts and
other instruments on behalf of the Trust and sue and be sued on behalf of the
Trust.
               SECTION 2.2. Office. The office of the Trust shall be in care of
the Owner Trustee at the Corporate Trust Office or at such other address as the
Owner Trustee may designate by written notice to the Residual Interestholder and
the Transferor.
               SECTION 2.3. Purposes and Powers. The purpose of the Trust is,
and the Trust shall have the power and authority, to engage in the following
activities:
               (a) to acquire, manage and hold the Receivables to be transferred
to the Trust from time to time pursuant to the Trust Sale and Servicing
Agreement;
               (b) to issue and sell the Notes pursuant to the Indenture or to
another indenture, note purchase agreement or similar agreement and to sell,
transfer or exchange the Notes;
               (c) to acquire property and assets from the Transferor pursuant
to the Trust Sale and Servicing Agreement, to make payments or distributions on
the Notes to the Noteholders and with respect to the Residual Interest to the
Residual Interestholder, to make withdrawals from the accounts established
pursuant to the Basic Documents and to pay the organizational, start-up and
transactional expenses of the Trust;
               (d) to establish, acquire, hold and terminate liquidity, credit
and other enhancement arrangements, and perform its obligations thereunder;
               (e) to assign, grant, transfer, pledge, mortgage and convey the
Trust Estate pursuant to the terms of the Indenture and to hold, manage such
Trust Estate and distribute funds to the Residual Interestholder pursuant to the
terms of this Agreement and the Trust Sale and Servicing Agreement any portion
of the Trust Estate released from the lien of, and remitted to the Trust
pursuant to, the Indenture;
               (f) to enter into and perform its obligations and exercise its
rights under the Basic Documents to which it is to be a party;
               (g) to engage in those activities, including entering into
agreements, that are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith;
               (h) subject to compliance with the Basic Documents, to engage in
such other activities as may be required in connection with conservation of the
Owner Trust Estate and the making of distributions to the Noteholders and the
Residual Interestholder; and

2



--------------------------------------------------------------------------------



 



               (i) to the extent set forth in any Series Supplement, hold
derivatives, including derivatives inconsistent with being a “QSPE” under the
Statement of Financial Accounting Standards No. 140.
The Trust shall not engage in any activity other than in connection with the
foregoing or other than as required or authorized by the terms of this
Agreement, the other Basic Documents or the Trust Statute.
               SECTION 2.4. Resignation, Appointment and Acceptance.
     (a) Upon execution of this Agreement, The Bank of New York (the “Resigning
Trustee”) shall resign as a trustee of the Trust. The Administrator hereby
appoints The Bank of New York (Delaware) as successor Owner Trustee of the Trust
effective as of the Resigning Trustee’s resignation, to have all the rights,
powers and duties set forth herein and under the Trust Statute, and the Owner
Trustee, pursuant to Section 6.10 of the Existing Agreement and by its execution
hereof, hereby accepts the appointment as Owner Trustee, and accepts the rights,
powers, trusts and duties of an Owner Trustee with respect to the trust as
provided in this Agreement.
     (b) The Administrator waives any prior written notice it may have been
entitled to receive pursuant to the Existing Agreement with respect to the
resignation of the Resigning Trustee. Each of the Resigning Trustee and the
Owner Trustee waives any prior written notice either may have been entitled to
receive pursuant to the Existing Agreement with respect to its resignation or
appointment, respectively.
     (c) As required pursuant to Section 6.10 of the Existing Agreement, the
Administrator shall provide notice of such resignation of the Resigning Trustee
and appointment of the Owner Trustee to each of the Rating Agencies, the
Indenture Trustee and the Residual Interestholders.
     (d) The Resigning Trustee acknowledges that all fees and expenses due it
have been paid.
     (e) The Resigning Trustee shall deliver to the Owner Trustee all documents,
computer files and statements and monies held by it as trustee under the
Existing Agreement. The Administrator and the Resigning Trustee shall execute
and deliver such instruments and do such other things as may reasonably be
required for fully and certainly vesting and confirming in the Owner Trustee all
such rights, powers, duties and obligations it may have as Owner Trustee.
               SECTION 2.5. Initial Capital Contribution of Owner Trust Estate.
Pursuant to the Trust Sale and Servicing Agreement, the Transferor has sold,
assigned, transferred, conveyed and set over to the Owner Trustee, the assets
specified in the Trust Sale and Servicing Agreement. The Owner Trustee has
acknowledged receipt in trust from the Transferor, as of August 3, 2000, of the
foregoing contribution, which shall constitute the initial Owner Trust Estate.
The Transferor shall continue to pay organizational expenses of the Trust as
they may arise or shall, upon the request of the Owner Trustee, promptly
reimburse the Owner Trustee for any such expenses paid by the Owner Trustee.

3



--------------------------------------------------------------------------------



 



               SECTION 2.6. Declaration of Trust. The Owner Trustee hereby
declares that it shall hold the Owner Trust Estate in trust upon and subject to
the conditions and obligations set forth herein and in the Trust Sale and
Servicing Agreement for the use and benefit of the Residual Interestholder,
subject to the obligations of the Trust under the Basic Documents and under the
Trust Statute. It is the intention of the parties hereto that the Trust
constitute a statutory trust under the Trust Statute, that this Agreement and
the certificate of trust filed in the State of Delaware constitute the governing
instruments of such trust. The Owner Trustee shall file the certificate of trust
in the Form Attached hereto as Exhibit A with the Secretary of State of the
State of Delaware.
               SECTION 2.7. Liability of the Residual Interestholder. The
Residual Interestholder shall not have any personal liability or obligation of
the Trust.
               SECTION 2.8. Title to Trust Property. Legal title to all the
Owner Trust Estate shall be vested at all times in the Trust as a separate legal
entity.
               SECTION 2.9. Situs of Trust. The Trust shall be located and
administered in the State of Delaware. All bank accounts maintained by the Owner
Trustee on behalf of the Trust shall be located in the State of New York or
Delaware. The Trust shall not have any employees in any state; provided,
however, that nothing herein shall restrict or prohibit the Owner Trustee from
having employees within or without the State of Delaware. Payments shall be
received by the Trust only in the State of Delaware or the State of New York,
and payments and distributions shall be made by the Trust only from the State of
Delaware or the State of New York.
               SECTION 2.10. Representations and Warranties of the Transferor.
The Transferor hereby represents and warrants to the Owner Trustee that, as of
the date hereof:
     (a) Organization and Power. The Transferor is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware and has all power and authority required to carry on its business as
it is now conducted. The Transferor has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect the business, properties, financial condition or results of
operations of the Transferor, taken as a whole.
     (b) Authorization and No Contravention. The execution, delivery and
performance by the Transferor of each Basic Document to which it is a party
(i) have been duly authorized by all necessary limited liability company action
and (ii) do not violate or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational instruments or (C) any agreement,
contract, order or other instrument to which it is a party or its property is
subject.
     (c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Transferor of any Basic Document
other than UCC filings and other than approvals and authorizations that have
previously been obtained and filings which have previously been made.

4



--------------------------------------------------------------------------------



 



     (d) Binding Effect. Each Basic Document to which the Transferor is a party
constitutes the legal, valid and binding obligation of the Transferor
enforceable against the Transferor in accordance with its terms, except as
limited by bankruptcy, insolvency, or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.
     (e) No Proceedings. There is no action, suit, proceeding or investigation
pending or, to the knowledge of the Transferor, threatened against the
Transferor which, either in any one instance or in the aggregate, would result
in any material adverse change in the business, operations, financial condition,
properties or assets of the Transferor, or in any material impairment of the
right or ability of the Transferor to carry on its business substantially as now
conducted, or in any material liability on the part of the Transferor, or which
would render invalid this Agreement or the Receivables or the obligations of the
Transferor contemplated herein, or which would materially impair the ability of
the Transferor to perform under the terms of this Agreement or any other Basic
Document.
               SECTION 2.11. Federal Income Tax Allocations; Tax Treatment.
               (a) If the Residual Interest is held by more than one Person or
the Trust is recharacterized as a separate entity the net income of the Trust
for any month as determined for federal income tax purposes (and each item of
income, gain, loss and deduction entering into the computation thereof) shall be
allocated:
     (1) first, to the holder(s) of interests in the Residual Interest as of the
close of business on the last day of such month, in proportion to their
interests in the Residual Interest, any amounts of income payable in respect of
the Residual Interest for such month; and
     (2) second, to the holder(s) of interests in the Residual Interest, and to
other holders of interests in the Reserve Account, to the extent of any
remaining net income, in accordance with their respective interest therein.
If the net income of the Trust for any month is insufficient for the allocations
described in subclause (a)(1), subsequent net income shall first be allocated to
make up such shortfall before being allocated as provided in the preceding
sentence. Net losses of the Trust, if any, for any month as determined for
federal income tax purposes (and each item of income, gain, loss and deduction
entering into the computation thereof) shall be allocated to the Transferor or
other holders of interests in the Reserve Account to the extent the Transferor
or other holders of interests in the Reserve Account are reasonably expected to
bear the economic burden of such net losses, and any remaining net losses shall
be allocated to any other holder of an interest in the Residual Interest as of
the close of business on the last day of such month in proportion to such
Person’s interest in the Residual Interest on such day. The Transferor is
authorized to modify the allocations in this paragraph if necessary or
appropriate, in its sole discretion, for the allocations to fairly reflect the
economic income, gain or loss to the Transferor or other holders of interests in
the Reserve Account, or as otherwise required by the Code.
               (b) All “excess nonrecourse liabilities” represented by all
outstanding Notes issued by the Trust, as well as the deductions attributable
thereto, shall be allocated one hundred

5



--------------------------------------------------------------------------------



 



percent to the Transferor in accordance with Treasury Regulations section
1.752-3(a)(3). Notwithstanding any other provision of this Agreement, if the
Residual Interest is held solely by one Person or the Trust has not been
recharacterized as a separate entity, the application of clause (a) and this
clause (b) shall be disregarded.
               (c) It is the intent of the parties hereto that, solely for
purposes of Federal income taxes, state and local income, franchise, single
business taxes and/or value added taxes and any other taxes imposed on or
measured in whole or in part by income, until the Residual Interest is held by
more than one owner (as determined for Federal income tax purposes) or the Trust
is otherwise recharacterized as a separate entity, the Trust will be disregarded
as an entity separate from its beneficial owner and the Notes will be treated as
debt. If the Residual Interest is held by more than one owner (as determined for
Federal income tax purposes) or the Trust is otherwise recharacterized as a
separate entity, it is the intention of the parties hereto that, solely for
purposes of Federal income taxes, state and local income, franchise, single
business tax and/or value added taxes and any other taxes imposed on or measured
in whole or in part by income, the Trust shall be treated as a partnership and
the Residual Interestholder(s) and the Transferor shall be treated as partners
in that partnership with the assets of the partnership being the Receivables and
other assets held by the Trust, and the Notes being debt of that partnership.
The parties agree that, unless otherwise required by appropriate tax
authorities, the Trust shall file or cause to be filed annual or other necessary
returns, reports and other forms consistent with the characterization of the
Trust as a partnership for such tax purposes.
ARTICLE III
RESIDUAL INTEREST
               SECTION 3.1. Ownership. The Residual Interest shall represent an
undivided ownership interest in the Trust. The Transferor shall be the only
holder of the Residual Interest. The Residual Interest shall not be
certificated, shall not have a principal balance and shall not bear interest.
The Transferor shall not sell, assign, pledge or otherwise transfer the Residual
Interest. Any amendment to this Agreement which would change the foregoing shall
be subject to the condition that the Transferor shall retain at least 1/10th of
1% of the Residual Interest. The Residual Interest may not be acquired by or
held on behalf of a Benefit Plan.
               SECTION 3.2. Maintenance of Office or Agency. The Owner Trustee
shall maintain an office or offices or agency or agencies in New York where
notices and demands to or upon the Owner Trustee in respect of the Residual
Interest and the Basic Documents may be served. The Owner Trustee initially
designates the Corporate Trust Office of the Owner Trustee as its office for
such purposes. The Owner Trustee shall give prompt written notice to the
Transferor, the Servicer and the Indenture Trustee of any change in the location
of any such office or agency.
               SECTION 3.3. Appointment of Paying Agent. The Owner Trustee may
appoint a Paying Agent. If so appointed, such Paying Agent shall make
distributions to Residual Interestholder from the Residual Interest Distribution
Account pursuant to Section 5.2 and shall report the amounts of such
distributions to the Owner Trustee and the Servicer; provided that no such
reports shall be required so long as the Transferor is the sole Residual
Interestholder. For so long as the Indenture is in effect, notwithstanding
anything in this Agreement to the contrary, all amounts to be distributed to the
Residual Interestholder or the Residual Interest Distribution Account shall be
distributed by the Indenture Trustee as required by the Series Supplement. Any

6



--------------------------------------------------------------------------------



 



Paying Agent shall have the revocable power to withdraw funds from the Residual
Interest Distribution Account for the purpose of making the distributions
referred to above. The Owner Trustee may revoke such power and remove any Paying
Agent appointed by it. Any Paying Agent shall be permitted to resign as Paying
Agent upon 30 days’ written notice to the Owner Trustee, whereupon the Owner
Trustee may appoint a successor to act as the Paying Agent (which shall be a
bank or trust company). The Owner Trustee shall cause such successor Paying
Agent or any additional Paying Agent appointed by the Owner Trustee to execute
and deliver to the Owner Trustee an instrument in which such successor Paying
Agent or additional Paying Agent shall agree with the Owner Trustee that as
Paying Agent, such successor Paying Agent or additional Paying Agent shall hold
all sums, if any, held by it for distribution to the Residual Interestholder in
trust for the benefit of the Residual Interestholder until such sum shall be
paid to the Residual Interestholder. The Paying Agent shall return all unclaimed
funds to the Owner Trustee and upon the removal of a Paying Agent such Paying
Agent shall also return all funds in its possession to the Owner Trustee. The
provisions of Sections 6.3, 6.6, 6.7 and 6.9 shall apply to the Owner Trustee
also in its role as Paying Agent, for so long as the Owner Trustee shall act as
Paying Agent and, to the extent applicable, to any other paying agent appointed
hereunder. Any reference in this Agreement to the Paying Agent shall include any
co-paying agent unless the context requires otherwise.
ARTICLE IV
ACTIONS BY OWNER TRUSTEE
               SECTION 4.1. Prior Notice to Residual Interestholder with Respect
to Certain Matters. The Owner Trustee shall not take action with respect to the
following matters, unless (i) the Owner Trustee shall have notified the Residual
Interestholder in writing of the proposed action at least 30 days before the
taking of such action, and (ii) the Residual Interestholder shall not have
notified the Owner Trustee in writing prior to the 30th day after such notice is
given that such Residual Interestholder has withheld consent or provided
alternative direction:
               (a) the initiation of any claim or lawsuit by the Trust (other
than an action to collect on a Receivable or an action by the Indenture Trustee
pursuant to the Indenture) and the compromise of any action, claim or lawsuit
brought by or against the Trust (other than an action to collect on a Receivable
or an action by the Indenture Trustee pursuant to the Indenture);
               (b) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;
               (c) the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interest of the Residual
Interestholder;
               (d) the amendment, change or modification of the Administration
Agreement, except to cure any ambiguity or to amend or supplement any provision
in a manner that would not materially adversely affect the interests of the
Residual Interestholder; or
               (e) the appointment pursuant to the Indenture of a successor Note
Registrar, Paying Agent or Indenture Trustee, or the consent to the assignment
by the Note Registrar, Paying Agent or Indenture Trustee of its obligations
under the Indenture or this Agreement, as applicable.

7



--------------------------------------------------------------------------------



 



               SECTION 4.2. Action by Residual Interestholder with Respect to
Certain Matters. The Owner Trustee shall not have the power, except upon the
written direction of the Residual Interestholder, as described in the last
sentence of this Section 4.2, to (a) remove the Administrator under the
Administration Agreement pursuant to Section 10 thereof, (b) appoint a successor
Administrator pursuant to Section 10 of the Administration Agreement, (c) remove
the Servicer under the Trust Sale and Servicing Agreement pursuant to
Section 7.2 thereof or (d) except as expressly provided in the Basic Documents,
sell the Receivables transferred to the Trust pursuant to the Trust Sale and
Servicing Agreement or any interest therein after the termination of the
Indenture. The Owner Trustee shall take the actions referred to in the preceding
sentence only upon the affirmative vote of, or a written consent signed by, the
Residual Interestholder upon at least 30 days prior notice thereof.
               SECTION 4.3. Action by Residual Interestholder with Respect to
Bankruptcy. The Owner Trustee shall not have the power to commence a voluntary
proceeding in bankruptcy relating to the Trust without the prior approval of the
Residual Interestholder and the delivery to the Owner Trustee by the Residual
Interestholder of a certificate certifying that such Residual Interestholder
reasonably believes that the Trust is insolvent. The Transferor agrees that it,
at any time that it is the Residual Interestholder, shall not approve or be
deemed to have approved the commencement of a voluntary proceeding in bankruptcy
relating to the Trust for purposes of this Section 4.3 unless such commencement
is approved by the affirmative vote of all of the members of the Transferor’s
board of directors.
               SECTION 4.4. Restrictions on Residual Interestholder’s Power. The
Residual Interestholder shall not direct the Owner Trustee to take or refrain
from taking any action if such action or inaction would be contrary to any
obligation of the Trust or the Owner Trustee under this Agreement or any of the
Basic Documents or would be contrary to Section 2.3, nor shall the Owner Trustee
be obligated to follow any such direction, if given.
ARTICLE V
APPLICATION OF TRUST FUNDS; CERTAIN DUTIES
               SECTION 5.1. Establishment of Residual Interest Distribution
Account.
               (a) The Servicer, for the benefit of the Residual Interestholder
and at the request of the Residual Interestholder, shall cause to be established
and maintained in the name of the Trust an Eligible Deposit Account known as the
Volkswagen Credit Auto Master Owner Trust Residual Interest Distribution Account
(the “Residual Interest Distribution Account”), bearing an additional
designation clearly indicating that the funds deposited therein are held for the
benefit of the Residual Interestholder. The Residual Interest Distribution
Account shall initially be established with the Owner Trustee.
               (b) The Trust shall possess all right, title and interest in and
to all funds on deposit from time to time in the Residual Interest Distribution
Account and in all proceeds thereof for the benefit of the Residual
Interestholder. Except as otherwise provided herein or in the Trust Sale and
Servicing Agreement, the Residual Interest Distribution Account shall be under
the sole dominion and control of the Trust for the benefit of the Residual
Interestholder. If, at any time, any Residual Interest Distribution Account
ceases to be an Eligible Deposit Account, the Servicer, within 10 days of
determining that such Residual Interest Distribution Account is no longer an
Eligible Deposit

8



--------------------------------------------------------------------------------



 



Account, shall establish a substitute Eligible Deposit Account as such Residual
Interest Distribution Account, instruct the Owner Trustee in writing to transfer
any cash and/or any Eligible Investments to such new Residual Interest
Distribution Account and, from the date any such substitute account is
established, such account shall be the Residual Interest Distribution Account.
               All Eligible Investments shall be held by the Trust as
applicable, for the benefit of the Residual Interestholder. Funds on deposit in
the Residual Interest Distribution Account shall at the written direction of the
Servicer be invested by the Owner Trustee, solely in Eligible Investments that
will mature so that such funds will be available at the close of business on the
next Business Day. All interest and other investment earnings (net of losses and
investment expenses) on funds on deposit in the Residual Interest Distribution
Account shall be credited to the Residual Interest Distribution Account when
received. In the absence of timely and specific written investment direction
from the Servicer, the Owner Trustee shall invest any cash held by the Trust in
Eligible Investments specified in clause (h) of the definition thereof. In no
event shall the Owner Trustee be liable for the selection of investments or for
investment losses incurred thereon. The Owner Trustee shall have no liability in
respect of losses incurred as a result of the liquidation of any investment
prior to its stated maturity or the failure of the Servicer to provide timely
written investment direction.
               SECTION 5.2. Application of Trust Funds.
               (a) On each Payment Date, the Owner Trustee shall distribute to
the Residual Interestholder the amounts deposited in the Residual Interest
Distribution Account as set forth in the applicable Series Supplement.
Notwithstanding the foregoing or anything else to the contrary in this Agreement
or the other Basic Documents, so long as Transferor is the Residual
Interestholder, (i) no Residual Interestholder Distribution Account shall be
required to be established or maintained and (ii) all distributions and payments
on the Residual Interest required hereunder or under the Indenture or the
applicable Series Supplement shall be made directly to the Transferor by the
Owner Trustee (whether or not the Indenture or the applicable Series Supplement
otherwise contemplates deposit into the Residual Interest Distribution Account)
and the Indenture Trustee and the Owner Trustee shall have no duty or liability
to see to such distribution.
               (b) On each Payment Date, the Owner Trustee shall send to the
Residual Interestholder any statement provided to the Owner Trustee by the
Servicer pursuant to Section 3.4 of the Trust Sale and Servicing Agreement on
such Payment Date.
               (c) If the Owner Trustee determines, whether as a result of
advice from the Administrator or otherwise, that any withholding tax is imposed
on the Trust’s distribution (or allocations of income) to the Residual
Interestholder, such tax shall reduce the amount otherwise distributable to the
Residual Interestholder in accordance with this Section 5.2; provided that the
Owner Trustee shall not have an obligation to withhold any such amount so long
as the Transferor is the Residual Interestholder. The Owner Trustee is hereby
authorized and directed to retain from amounts otherwise distributable to the
Residual Interestholder sufficient funds for the payment of any tax that is
legally owed by the Trust (but such authorization shall not prevent the Owner
Trustee (without any obligation to do so) from contesting any such tax in
appropriate proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to the Residual Interestholder shall be treated as cash
distributed to such Residual Interestholder at the time it is

9



--------------------------------------------------------------------------------



 



withheld by the Trust and remitted to the appropriate taxing authority. If there
is a possibility that withholding tax is payable with respect to a distribution
(such as a distribution to a non-U.S. Residual Interestholder), the Owner
Trustee may in its sole discretion (but shall not be required to) withhold such
amounts in accordance with this Section 5.2(c). If the Residual Interestholder
wishes to apply for a refund of any such withholding tax, the Owner Trustee
shall reasonably cooperate with such Residual Interestholder in making such
claim so long as such Residual Interestholder agrees to reimburse the Owner
Trustee for any out-of-pocket expenses incurred.
               SECTION 5.3. Method of Payment. Distributions required to be made
to the Residual Interestholder on any Payment Date shall be made to the Residual
Interestholder either by wire transfer, in immediately available funds, to the
account of such Residual Interestholder at a bank or other entity having
appropriate facilities therefor, if the Residual Interestholder shall have
provided to the Owner Trustee appropriate written instructions at least five
Business Days prior to such Payment Date or, if not, by check mailed to the
Residual Interestholder at the address of the Residual Interestholder determined
in accordance with Section 9.3.
               SECTION 5.4. Accounting and Reports to the Residual
Interestholder, the Internal Revenue Service and Others. The Administrator on
behalf of the Owner Trustee shall (a) maintain (or cause to be maintained) the
books of the Trust on a calendar year basis on the cash method of accounting,
(b) deliver to the Residual Interestholder, as may be required by the Code and
applicable Treasury Regulations or otherwise, such information provided to it as
may be required to enable the Residual Interestholder to prepare its federal
income tax return, (c) file such tax returns relating to the Trust and make such
elections as may from time to time be required or appropriate under any
applicable state or federal statute or rule or regulation thereunder so as to
maintain the Trust’s characterization as, for so long as the Transferor is the
Residual Interestholder, a division or branch of the Transferor and, if not, as
determined by the Transferor for federal income tax purposes, in all such cases
on forms prepared by the Administrator, (d) cause such tax returns to be signed
in the manner required by law and (e) collect or cause to be collected any
withholding tax required to be withheld by the Owner Trustee in accordance with
Section 5.2(c) with respect to income or distributions to the Residual
Interestholder.
               SECTION 5.5. Signature on Returns; Tax Matters Partner. Subject
to Section 2.11, the Owner Trustee shall sign on behalf of the Trust any and all
tax returns of the Trust that are prepared and delivered to it for execution by
the Administrator, unless applicable law requires a Residual Interestholder to
sign such documents, in which case such documents shall be signed by the
Transferor. The Transferor shall be the “tax matters partner” of the Trust
pursuant to the Code.
               SECTION 5.6. Sarbanes-Oxley Act. Notwithstanding anything to the
contrary herein or in any Basic Document, the Owner Trustee shall not be
required to execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Trust or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act, as amended.
ARTICLE VI
THE OWNER TRUSTEE
               SECTION 6.1. Duties of Owner Trustee.

10



--------------------------------------------------------------------------------



 



               (a) The Owner Trustee undertakes to perform such duties, and only
such duties, as are specifically set forth in this Agreement and the other Basic
Documents, including the administration of the Trust in the interest of the
Residual Interestholder, subject to the Basic Documents and in accordance with
the provisions of this Agreement. No implied covenants or obligations shall be
read into this Agreement.
               (b) Notwithstanding the foregoing, the Owner Trustee shall be
deemed to have discharged its duties and responsibilities hereunder and under
the Basic Documents to the extent the Administrator has agreed in the
Administration Agreement to perform any act or to discharge any duty of the
Owner Trustee hereunder or under any Basic Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
the Administrator.
               (c) The Owner Trustee may conclusively rely and shall be fully
protected in acting or refraining from acting on any document (whether in its
original or facsimile form) believed by it to be genuine and to have been signed
or presented by the proper Person. The Owner Trustee shall not be bound to make
any investigation into any fact or matter stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval, bond or other paper or document.
               (d) The Owner Trustee may not be relieved from liability for its
own negligent action, its own negligent failure to act or its own willful
misconduct, except that:
     (i) this Section 6.1(d) shall not limit the effect of Section 6.1(a) or
(b);
     (ii) the Owner Trustee shall not be liable for any error of judgment made
in good faith by a Responsible Officer unless it is proved that the Owner
Trustee was negligent in ascertaining the pertinent facts; and
     (iii) the Owner Trustee shall not be liable with respect to any action it
takes or omits to take in good faith in accordance with a direction received by
it pursuant to Section 4.1, 4.2 or 6.4.
               (e) Subject to Sections 5.1 and 5.2, monies received by the Owner
Trustee hereunder need not be segregated in any manner except to the extent
required by law or the Trust Sale and Servicing Agreement and may be deposited
under such general conditions as may be prescribed by law, and the Owner Trustee
shall not be liable for any interest thereon.
               (f) The Owner Trustee shall not take any action that (i) is
inconsistent with the purposes of the Trust set forth in Section 2.3 or
(ii) would, to the actual knowledge of a Responsible Officer of the Owner
Trustee, result in the Trust’s becoming taxable as a corporation for federal
income tax purposes.
               (g) The Residual Interestholder shall not direct the Owner
Trustee to take action that would violate the provisions of this Section 6.1.
               SECTION 6.2. Rights of Owner Trustee. The Owner Trustee is
authorized and directed to execute and deliver the Basic Documents and each
certificate or other document

11



--------------------------------------------------------------------------------



 



attached as an exhibit to or contemplated by the Basic Documents to which the
Trust is to be a party, in such form as the Transferor shall approve as
evidenced conclusively by the Owner Trustee’s execution thereof. In addition to
the foregoing, the Owner Trustee is authorized, but shall not be obligated, to
take all actions required of the Trust pursuant to the Basic Documents. The
Owner Trustee is further authorized from time to time to take such action as the
Administrator recommends with respect to the Basic Documents.
               SECTION 6.3. Acceptance of Trusts and Duties. (a) Except as
otherwise provided in this Article VI, in accepting the trusts hereby created,
The Bank of New York (Delaware) acts solely as Owner Trustee hereunder and not
in its individual capacity and all Persons having any claim against the Owner
Trustee by reason of the transactions contemplated by this Agreement or any
Basic Document shall look only to the Owner Trust Estate for payment or
satisfaction thereof. The Owner Trustee accepts the trusts hereby created and
agrees to perform its duties hereunder with respect to such trusts but only upon
the terms of this Agreement. The Owner Trustee also agrees to disburse all
monies actually received by it constituting part of the Owner Trust Estate upon
the terms of the Basic Documents and this Agreement. The Owner Trustee shall not
be liable or accountable hereunder or under any Basic Document under any
circumstances, except (i) for its own negligent action, its own negligent
failure to act or its own willful misconduct or (ii) in the case of the
inaccuracy of any representation or warranty contained in Section 6.6 and
expressly made by the Owner Trustee. In particular, but not by way of limitation
(and subject to the exceptions set forth in the preceding sentence):
               (b) the Owner Trustee shall at no time have any responsibility or
liability for or with respect to the legality, validity and enforceability of
any Receivable held by the Trust, or the perfection and priority of any security
interest created by any such Receivable in any Vehicle or the maintenance of any
such perfection and priority, or for or with respect to the sufficiency of the
Owner Trust Estate or its ability to generate the distributions and payments to
be made to Residual Interestholder under this Agreement or to Noteholders under
the Indenture, including, without limitation: the existence and contents of any
such Receivable on any computer or other record thereof; the validity of the
assignment of any such Receivable to the Trust or of any intervening assignment;
the completeness of any such Receivable; the performance or enforcement of any
such Receivable; the compliance by the Transferor or the Servicer with any
warranty or representation made under any Basic Document or in any related
document or the accuracy of any such warranty or representation or any action of
the Administrator, the Indenture Trustee or the Servicer or any subservicer
taken in the name of the Owner Trustee;
               (c) the Owner Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in accordance with the instructions of
the Servicer, the Administrator or any Residual Interestholder;
               (d) no provision of this Agreement or any Basic Document shall
require the Owner Trustee to expend or risk funds or otherwise incur any
financial liability in the performance of any of its rights or powers hereunder
or under any Basic Document;
               (e) under no circumstances shall the Owner Trustee be liable for
indebtedness evidenced by or arising under any of the Basic Documents, including
the principal of and interest on the Notes or any amounts payable with respect
to the Residual Interest;

12



--------------------------------------------------------------------------------



 



               (f) the Owner Trustee shall not be responsible for or in respect
of and makes no representation as to the validity or sufficiency of any
provision of this Agreement or for the due execution hereof by the Transferor or
for the form, character, genuineness, sufficiency, value or validity of any of
the Owner Trust Estate or for or in respect of the validity or sufficiency of
the Basic Documents, the Notes or of any Receivables held by the Trust or any
related documents, and the Owner Trustee shall in no event assume or incur any
liability, duty or obligation to any Noteholder or to any Residual
Interestholder, other than as expressly provided for herein and in the Basic
Documents;
               (g) the Owner Trustee shall not be liable for the default or
misconduct of the Administrator, the Indenture Trustee, the Transferor or the
Servicer under any of the Basic Documents or otherwise, and the Owner Trustee
shall have no obligation or liability to perform the obligations of the Trust
under this Agreement or the Basic Documents that are required to be performed by
the Administrator under the Administration Agreement, the Indenture Trustee
under the Indenture or the Servicer under the Trust Sale and Servicing
Agreement; and
               (h) the Owner Trustee shall be under no obligation to exercise
any of the rights or powers vested in it by this Agreement, or to institute,
conduct or defend any litigation under this Agreement or otherwise or in
relation to this Agreement or any Basic Document, at the request, order or
direction of any of the Residual Interestholder, unless such Residual
Interestholder have offered to the Owner Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities that may be
incurred by the Owner Trustee therein or thereby. The right of the Owner Trustee
to perform any discretionary act enumerated in this Agreement or in any Basic
Document shall not be construed as a duty, and the Owner Trustee shall not be
answerable for other than its negligence or wilful misconduct in the performance
of any such act.
               SECTION 6.4. Action upon Instruction by Residual Interestholder.
               (a) Subject to Section 4.4, the Residual Interestholder may by
written instruction direct the Owner Trustee in the management of the Trust.
               (b) Notwithstanding the foregoing, the Owner Trustee shall not be
required to take any action hereunder or under any Basic Document if the Owner
Trustee shall have reasonably determined, or shall have been advised by counsel,
that such action is likely to result in liability on the part of the Owner
Trustee or is contrary to the terms hereof or of any Basic Document or is
otherwise contrary to law.
               (c) Whenever the Owner Trustee is unable to decide between
alternative courses of action permitted or required by the terms of this
Agreement or any Basic Document, or is unsure as to the application, intent,
interpretation or meaning of any provision of this Agreement or the Basic
Documents, the Owner Trustee shall promptly give notice (in such form as shall
be appropriate under the circumstances) to the Residual Interestholder
requesting instruction as to the course of action to be adopted, and, to the
extent the Owner Trustee acts in good faith in accordance with any such
instruction received, the Owner Trustee shall not be liable on account of such
action to any Person. If the Owner Trustee shall not have received appropriate
instructions within ten days of such notice (or within such shorter period of
time as reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, and the Owner Trustee shall have no liability to any Person
for any such action or inaction.

13



--------------------------------------------------------------------------------



 



               SECTION 6.5. Furnishing of Documents. The Owner Trustee shall
furnish (a) to the Residual Interestholder, promptly upon receipt of a written
request therefor, duplicates or copies of all reports, notices, requests,
demands, certificates, financial statements and any other instruments furnished
to the Owner Trustee under the Basic Documents and (b) to the Noteholders and
the Residual Interestholder, promptly upon receipt of a written request
therefor, copies of the Receivables Purchase Agreement, the Trust Sale and
Servicing Agreement, the Administration Agreement, and this Agreement.
               SECTION 6.6. Representations and Warranties of Owner Trustee. The
Owner Trustee hereby represents and warrants to the Transferor, for the benefit
of the Residual Interestholder, that:
               (a) It is a banking corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.
               (b) It has full power, authority and legal right to execute,
deliver and perform this Agreement, and has taken all necessary action to
authorize the execution, delivery and performance by it of this Agreement. The
eligibility requirements set forth in Section 6.13 are satisfied with respect to
it.
               (c) The execution, delivery and performance by it of this
Agreement (i) shall not violate any provision of any law or regulation governing
the banking and trust powers of the Owner Trustee or to the best of its
knowledge without independent investigation any order, writ, judgment or decree
of any court, arbitrator or governmental authority applicable to the Owner
Trustee or any of its assets, (ii) shall not violate any provision of the
corporate charter or by-laws of the Owner Trustee and (iii) shall not to the
best of its knowledge without independent investigation violate any provision
of, or constitute, with or without notice or lapse of time, a default under, or
result in the creation or imposition of any lien on any properties included in
the Trust pursuant to the provisions of any mortgage, indenture, contract,
agreement or other undertaking to which it is a party, which violation, default
or lien could reasonably be expected to have a materially adverse effect on the
Owner Trustee’s performance or ability to perform its duties as Owner Trustee
under this Agreement or on the transactions contemplated in this Agreement.
               (d) The execution, delivery and performance by the Owner Trustee
of this Agreement shall not require the authorization, consent or approval of,
the giving of notice to, the filing or registration with, or the taking of any
other action in respect of, any Governmental Authority regulating the banking
and corporate trust activities of banks or trust companies in the jurisdiction
in which the Trust was formed.
               (e) This Agreement has been duly executed and delivered by the
Owner Trustee and constitutes the legal, valid and binding agreement of the
Owner Trustee, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization, or
other similar laws affecting the enforcement of creditors’ rights in general and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
               SECTION 6.7. Reliance; Advice of Counsel.

14



--------------------------------------------------------------------------------



 



     (a) The Owner Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper (whether in its original or
facsimile form) believed by it to be genuine and believed by it to be signed by
the proper party or parties and need not investigate any fact or matter in any
such document. The Owner Trustee may accept a certified copy of a resolution of
the board of directors or other governing body of any corporate party as
conclusive evidence that such resolution has been duly adopted by such body and
that the same is in full force and effect. As to any fact or matter the method
of the determination of which is not specifically prescribed herein, the Owner
Trustee may for all purposes hereof rely, without any inquiry or investigation
into the factual matters addressed therein, on a certificate, signed by the
president or any vice president or by the treasurer or other authorized officers
of the relevant party, as to such fact or matter, and such certificate shall
constitute full protection to the Owner Trustee for any action taken or omitted
to be taken by it in good faith in reliance thereon.
     (b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the Basic
Documents, the Owner Trustee: (i) may act directly or through its agents,
attorneys, custodians or nominees pursuant to agreements entered into with any
of them, and the Owner Trustee shall not be liable for the conduct or misconduct
of such agents, attorneys, custodians or nominees if such agents, attorneys,
custodians or nominees shall have been selected by the Owner Trustee with
reasonable care; and (ii) may consult with counsel, accountants and other
skilled professionals to be selected with reasonable care and employed by it.
The Owner Trustee shall not be liable for anything done, suffered or omitted in
good faith by it in accordance with the opinion or advice of any such counsel,
accountants or other such Persons.
     SECTION 6.8. Owner Trustee May Own the Residual Interest and Notes. The
Owner Trustee in its individual or any other capacity may become the owner or
pledgee of the Residual Interest or Notes and may deal with the Transferor, the
Administrator, the Indenture Trustee and the Servicer in transactions in the
same manner as it would have if it were not the Owner Trustee.
     SECTION 6.9. Compensation and Indemnity. The Owner Trustee shall receive as
compensation for its services hereunder such fees as have been separately agreed
upon before the date hereof between the Transferor and the Owner Trustee, and
the Owner Trustee shall be entitled to be reimbursed by the Servicer for its
other expenses hereunder, including the reasonable compensation, expenses and
disbursements of such agents, custodians, nominees, representatives, experts and
counsel as the Owner Trustee may employ in connection with the exercise and
performance of its rights and its duties hereunder. The Servicer shall indemnify
the Owner Trustee and its successors, assigns, agents and servants in accordance
with the provisions of Section 6.4 of the Trust Sale and Servicing Agreement.
The indemnities contained in this Section 6.9 shall survive the resignation or
termination of the Owner Trustee or the termination of this Agreement. Any
amounts paid to the Owner Trustee pursuant to this Section 6.9 shall be deemed
not to be a part of the Owner Trust Estate immediately after such payment.
     SECTION 6.10. Replacement of Owner Trustee.
     (a) The Owner Trustee may at any time give notice of its intent to resign
and be discharged from the trusts hereby created by giving written notice
thereof to the Administrator; provided that no such resignation shall become
effective, and the Owner Trustee

15



--------------------------------------------------------------------------------



 



shall not resign, prior to the time set forth in Section 6.10(c). The
Administrator may appoint a successor Owner Trustee by delivering written
instrument, in duplicate, to the resigning Owner Trustee and the successor Owner
Trustee. If no successor Owner Trustee shall have been appointed and have
accepted appointment within 30 days after the giving of such notice, the
resigning Owner Trustee giving such notice may petition at the expense of the
Servicer any court of competent jurisdiction for the appointment of a successor
Owner Trustee. The Administrator shall remove the Owner Trustee if:
     (i) the Owner Trustee shall cease to be eligible in accordance with the
provisions of Section 6.13 and shall fail to resign after written request
therefor by the Administrator;
     (ii) the Owner Trustee shall be adjudged bankrupt or insolvent;
     (iii) a receiver or other public officer shall be appointed or take charge
or control of the Owner Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation; or
     (iv) the Owner Trustee shall otherwise be incapable of acting.
               (b) If the Owner Trustee resigns or is removed or if a vacancy
exists in the office of Owner Trustee for any reason the Administrator shall
promptly appoint a successor Owner Trustee by written instrument, in duplicate
(one copy of which instrument shall be delivered to the outgoing Owner Trustee
so removed and one copy to the successor Owner Trustee) and shall pay all fees
owed to the outgoing Owner Trustee.
               (c) Any resignation or removal of the Owner Trustee and
appointment of a successor Owner Trustee pursuant to any of the provisions of
this Section 6.10 shall not become effective, and no such resignation shall be
deemed to have occurred, until a written acceptance of appointment is delivered
by the successor Owner Trustee to the outgoing Owner Trustee and the
Administrator, and all fees and expenses due to the outgoing Owner Trustee are
paid. Any successor Owner Trustee appointed pursuant to this Section 6.10 shall
be eligible to act in such capacity in accordance with Section 6.13 and,
following compliance with the preceding sentence, shall become fully vested with
all the rights, powers, duties and obligations of its predecessor under this
Agreement, with like effect as if originally named as Owner Trustee. The
Administrator shall provide notice of such resignation or removal of the Owner
Trustee to each of the Rating Agencies.
               (d) The predecessor Owner Trustee shall upon payment of its fees
and expenses deliver to the successor Owner Trustee all documents, computer
files and statements and monies held by it under this Agreement. The
Administrator and the predecessor Owner Trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for fully and
certainly vesting and confirming in the successor Owner Trustee all such rights,
powers, duties and obligations.
               (e) Upon acceptance of appointment by a successor Owner Trustee
pursuant to this Section 6.10, the Administrator shall mail notice of the
successor of such Owner Trustee to all Residual Interestholders, the Indenture
Trustee and the Rating Agencies.

16



--------------------------------------------------------------------------------



 



               SECTION 6.11. Merger or Consolidation of Owner Trustee. Any
Person into which the Owner Trustee may be merged or converted or with which it
may be consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall be the successor of the Owner Trustee hereunder, provided
such Person shall be eligible pursuant to Section 6.13, and without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto; provided, however, that the Owner Trustee shall mail notice
of such merger or consolidation to the Rating Agencies.
               SECTION 6.12. Appointment of Co-Trustee or Separate Trustee.
               (a) Notwithstanding any other provisions of this Agreement, at
any time, for the purpose of meeting any legal requirement of any jurisdiction
in which any part of the Owner Trust Estate or any of the Dealers may at the
time be located, the Administrator and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or as separate trustee or trustees, of all or any part of the
Owner Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust, or any part thereof, and, subject to the other provisions of this
Section 6.12, such powers, duties, obligations, rights and trusts as the
Administrator and the Owner Trustee may consider necessary or desirable. If the
Administrator shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 6.13 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 6.10.
               (b) Each separate trustee and co-trustee shall, to the extent
permitted by law, be appointed and act subject to the following provisions and
conditions:
     (i) all rights, powers, duties and obligations conferred or imposed upon
the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Trust or any portion thereof
in any such jurisdiction) shall be exercised and performed singly by such
separate trustee or co-trustee, but solely at the direction of the Owner
Trustee;
     (ii) no trustee under this Agreement shall be personally liable by reason
of any act or omission of any other trustee under this Agreement; and
     (iii) the Administrator and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.
               (c) Any notice, request or other writing given to the Owner
Trustee shall be deemed to have been given to each of the then separate trustees
and co-trustees, as effectively as

17



--------------------------------------------------------------------------------



 



if given to each of them. Every instrument appointing any separate trustee or
co-trustee shall refer to this Agreement and the conditions of this Article.
Each separate trustee and co-trustee, upon its acceptance of the trusts
conferred, shall be vested with the estates or property specified in its
instrument of appointment, either jointly with the Owner Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Owner Trustee.
Each such instrument shall be filed with the Owner Trustee and a copy thereof
given to the Administrator.
               (d) Any separate trustee or co-trustee may at any time appoint
the Owner Trustee as its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name. If any separate trustee
or co-trustee shall die, become incapable of acting, resign or be removed, all
of its estates, properties, rights, remedies and trusts shall vest in and be
exercised by the Owner Trustee, to the extent permitted by law, without the
appointment of a new or successor trustee.
               SECTION 6.13. Eligibility Requirements for Owner Trustee. The
Owner Trustee shall at all times satisfy the requirements of Section 26(a)(1) of
the Investment Company Act. The Owner Trustee shall at all times: (a) be
authorized to exercise corporate trust powers; (b) have an aggregate capital,
surplus and undivided profits of at least $50,000,000 and be subject to
supervision or examination by federal or state authorities; and (c) have (or
have a parent which has) a long-term unsecured debt rating of at least BBB- by
Standard & Poor’s and at least Baa3 by Moody’s. If such corporation shall
publish reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purpose of this Section 6.13, the aggregate capital, surplus and undivided
profits of such corporation shall be deemed to be its aggregate capital, surplus
and undivided profits as set forth in its most recent report of condition so
published. If at any time the Owner Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.13, the Owner Trustee shall
resign immediately in the manner and with the effect specified in Section 6.10.
Notwithstanding any other term or provision of this Agreement, the Owner Trustee
shall comply at all times with subsection (a)(4)(i) of Rule 3a-7 of the
Investment Company Act. At all times, at least one trustee of the Trust shall
satisfy the requirements of Section 3807(a) of the Trust Statute.
ARTICLE VII
TERMINATION OF TRUST AGREEMENT
               SECTION 7.1. Termination of Trust Agreement.
               (a) This Agreement (other than Article VI) and the Trust shall
terminate and be of no further force or effect on the date (the “Trust
Termination Date”) upon which occurs the final distribution by the Owner Trustee
of all moneys or other property or proceeds of the Owner Trust Estate in
accordance with the terms of the Indenture, the Transfer and Servicing Agreement
and Article V. The bankruptcy, liquidation, dissolution, death or incapacity of
the Residual Interestholder shall not (x) operate to terminate this Agreement or
the Trust or (y) entitle the Residual Interestholder’s legal representatives or
heirs to claim an accounting or to take any action or proceeding in any court
for a partition or winding up of all or any part of the

18



--------------------------------------------------------------------------------



 



Trust or Owner Trust Estate or (z) otherwise affect the rights, obligations and
liabilities of the parties hereto.
               (b) Upon dissolution of the Issuer, the Administrator shall wind
up the business and affairs of the Issuer as required by Section 3808 of the
Trust Statute. Upon the satisfaction and discharge of the Indenture, and receipt
of a certificate from the Indenture Trustee stating that all Noteholders have
been paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Administrator,
in the absence of actual knowledge of any other claim against the Issuer, shall
be deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Trust Statute and upon the written direction of the
Residual Interestholder the Owner Trustee shall cause the Certificate of Trust
to be cancelled by filing a certificate of cancellation with the Delaware
Secretary of State in accordance with the provisions of Section 3810 of the
Trust Statute, at which time the Issuer shall terminate and this Agreement
(other than Section 6.9) shall be of no further force or effect.
               (c) Except as provided in Section 6.3(a), none of the Transferor
or the Residual Interestholder shall be entitled to revoke or terminate the
Trust.
ARTICLE VIII
AMENDMENTS
               SECTION 8.1. Supplements and Amendments.
               (a) Any term or provision of this Agreement may be amended by the
Transferor, without the consent of the Indenture Trustee, any Noteholder, the
Administrator, any Enhancement Provider or any other Person; provided that
(i) with respect to each Outstanding Series, either (A) any amendment that
materially and adversely affects the interests of the Noteholders of such
Outstanding Series shall require the consent of Noteholders evidencing not less
than a majority of the aggregate outstanding principal amount of the Notes of
such Outstanding Series or (B) such amendment shall not, as evidenced by an
Officer’s Certificate of the Transferor delivered to the Indenture Trustee and
the Owner Trustee, materially and adversely affect the interests of the
Noteholders of such Outstanding Series and (ii) any amendment that materially
and adversely affects the interests of the Administrator, the Residual
Interestholder, any Enhancement Provider, the Indenture Trustee or the Owner
Trustee shall require the prior written consent of the Persons whose interests
are materially and adversely affected. The consent of the Administrator, the
Residual Interestholder, any Enhancement Provider or the Indenture Trustee shall
be deemed to have been given if the Transferor does not receive a written
objection from such Person within 10 Business Days after a written request for
such consent shall have been given.
               (b) It shall not be necessary for the consent of any Person
pursuant to this Section for such Person to approve the particular form of any
proposed amendment, but it shall be sufficient if such Person consents to the
substance thereof.
               (c) Notwithstanding the foregoing, no amendment shall (i) reduce
the interest rate or principal amount of any Note, or change the due date of any
installment of principal of or interest on any Note, or the Redemption Price
with respect thereto, without the consent of the Holder of such Note, or
(ii) reduce the percentage of the aggregate outstanding principal amount

19



--------------------------------------------------------------------------------



 



of the Outstanding Notes, the Holders of which are required to consent to any
matter without the consent of the Holders of at least the percentage of the
aggregate outstanding principal amount of the Outstanding Notes which were
required to consent to such matter before giving effect to such amendment.
               (d) Notwithstanding anything herein to the contrary, any term or
provision of this Agreement may be amended by the parties hereto without the
consent of any of the Noteholders of any Outstanding Series or any other Person
to add, modify or eliminate any provisions as may be necessary or advisable in
order to comply with or obtain more favorable treatment under or with respect to
any law or regulation or any accounting rule or principle (whether now or in the
future in effect); it being a condition to any such amendment that the Rating
Agency Condition shall have been satisfied.
               (e) Prior to the execution of any amendment to this Agreement,
the Transferor shall provide each Rating Agency with written notice of the
substance of such amendment. No later than 10 Business Days after the execution
of any amendment to this Agreement, the Transferor shall furnish a copy of such
amendment to each Rating Agency, any Enhancement Provider, the Owner Trustee and
the Indenture Trustee.
               (f) Prior to the execution of any amendment to this Agreement,
the Owner Trustee shall be entitled to receive and rely upon an opinion of
counsel stating that the execution of such amendment is authorized or permitted
by this Agreement and that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee may, but shall
not be obligated to, enter into any such amendment which affects the Owner
Trustee’s own rights, duties or immunities under this Agreement or otherwise.
ARTICLE IX
MISCELLANEOUS
               SECTION 9.1. No Legal Title to Owner Trust Estate. The Residual
Interestholder shall not have legal title to any part of the Owner Trust Estate.
The Residual Interestholder shall be entitled to receive distributions with
respect to their undivided ownership interest therein only in accordance with
Articles V and VII. No transfer, by operation of law or otherwise, of any right,
title, and interest of the Residual Interestholder to and in their ownership
interest in the Owner Trust Estate shall operate to terminate this Agreement or
the trusts hereunder or entitle any transferee to an accounting or to the
transfer to it of legal title to any part of the Owner Trust Estate.
               SECTION 9.2. Limitations on Rights of Others. The provisions of
this Agreement are solely for the benefit of the Owner Trustee, the Transferor,
the Residual Interestholder, the Administrator and, to the extent expressly
provided herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Owner Trust Estate
or under or in respect of this Agreement or any covenants, conditions or
provisions contained herein.
               SECTION 9.3. Notices. All demands, notices and communications
upon or to the Transferor, the Servicer, the Administrator, the Indenture
Trustee, the Owner Trustee or the

20



--------------------------------------------------------------------------------



 



Rating Agencies or Residual Interestholder under this Agreement shall be
delivered as specified in Appendix B to the Trust Sale and Servicing Agreement.
               SECTION 9.4. Severability of Provisions. If any one or more of
the covenants, agreements, provisions or terms of this Agreement shall be for
any reason whatsoever held invalid, then such covenants, agreements, provisions
or terms shall be deemed enforceable to the fullest extent permitted, and if not
so permitted, shall be deemed severable from the remaining covenants,
agreements, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement or the
rights of the Residual Interestholder.
               SECTION 9.5. Counterparts. This Agreement may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument.
               SECTION 9.6. Successors and Assigns. All covenants and agreements
contained herein shall be binding upon, and inure to the benefit of, the
Transferor, the Owner Trustee and Residual Interestholder and their respective
successors and permitted assigns, all as herein provided. Any request, notice,
direction, consent, waiver or other instrument or action by the Residual
Interestholder shall bind the successors and assigns of such Residual
Interestholder.
               SECTION 9.7. Nonpetition Covenant. The Owner Trustee, by entering
into this Agreement, and each Noteholder, Note Owner and the Residual
Interestholder, by accepting the benefits of this Agreement, hereby covenant and
agree that prior to the date which is one year and one day after payment in full
of all obligations under each Financing (i) no party hereto shall authorize any
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other proceeding commenced against such Bankruptcy Remote Party, or to
make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) none of the parties hereto
shall commence or join with any other Person in commencing any proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
liquidation or insolvency law or statute now or hereafter in effect in any
jurisdiction. Each of the parties hereto agrees that, prior to the date which is
one year and one day after the payment in full of all obligations under each
Financing, it will not institute against, or join any other Person in
instituting against, any Bankruptcy Remote Party an action in bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceeding under the laws of the United States or any State of the United
States.
               SECTION 9.8. No Recourse. The Residual Interestholder
acknowledges that the Residual Interest represents an undivided ownership
interest in the Trust only and does not represent interests in or obligations of
the Transferor, the Servicer, the Administrator, the Owner Trustee, the
Indenture Trustee or any Affiliate thereof and no recourse, either directly or
indirectly, may be had against such parties or their assets, except as may be
expressly set forth or contemplated in this Agreement or the Basic Documents.

21



--------------------------------------------------------------------------------



 



               SECTION 9.9. Headings. The headings herein are for purposes of
reference only and shall not affect the meaning or interpretation of any
provision hereof.
               SECTION 9.10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE,
WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF OR OF ANY OTHER
JURISDICTION, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
               SECTION 9.11. Indemnification by and Reimbursement of the
Servicer. The Owner Trustee further acknowledges and accepts the conditions and
limitations with respect to the Servicer’s obligation to indemnify, defend and
hold the Owner Trustee harmless as set forth in Section 6.4 of the Trust Sale
and Servicing Agreement.
               SECTION 9.12. Third-Party Beneficiaries. This Agreement will
inure to the benefit of and be binding upon the parties hereto, the Noteholders,
the Residual Interestholder, the Enhancement Providers, the Indenture Trustee
and their respective successors and permitted assigns. Except as otherwise
expressly provided in this Agreement, no other Person will have any right or
obligation hereunder.
               SECTION 9.13. Submission to Jurisdiction. Each of the parties
hereto hereby irrevocably and unconditionally:
               (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement, any documents executed and delivered in
connection herewith or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;
               (b) consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
               (c) agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such
Person at its address determined in accordance with Appendix B to the Trust Sale
and Servicing Agreement; and
               (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.
               SECTION 9.14. Waiver. The Owner Trustee waives any prior written
consent that it was entitled to receive pursuant to the Administration
Agreement, dated as of August 10, 2000, among the Trust, VW Credit, as
Administrator, and the Indenture Trustee, with respect to the amendment thereof
pursuant to the Amended and Restated Administration Agreement and the Omnibus
Amendment, each dated as of the Closing Date.

22



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Trust
Agreement to be duly executed by their respective officers hereunto duly
authorized, as of the day and year first above written.

              THE BANK OF NEW YORK (Delaware),
as Owner Trustee
 
       
 
  By:   /s/ Kristine K. Gullo
 
       
 
        Name: Kristine K. Gullo
 
        Title: Vice President
 
            VOLKSWAGEN DEALER FINANCE, LLC, as Transferor
 
       
 
  By:   /s/ David Schulz
 
       
 
        Name: David Schulz
 
        Title: President and Treasurer
 
       
 
  By:   /s/ LeSha Thorpe
 
       
 
        Name: LeSha Thorpe
 
        Title: Assistant Treasurer
 
            THE BANK OF NEW YORK, as Resigning Trustee
 
       
 
  By:   /s/ John Bobko
 
       
 
        Name: John Bobko
 
        Title: Vice President

          Acknowledged and Accepted:    
 
        VW CREDIT, INC., as Servicer and Administrator    
 
       
By:
  /s/ David Schulz
 
Name: David Schulz    
 
  Title: Treasurer    
 
       
By:
  /s/ LeSha Thorpe    
 
       
 
  Name: LeSha Thorpe    
 
  Title: Assistant Treasurer    

Amended and Restated Trust Agreement

23



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
Certificate of Trust
of
VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST
THIS CERTIFICATE OF TRUST OF VOLKSWAGEN CREDIT AUTO MASTER OWNER TRUST (the
“Trust”), is being duly executed and filed by The Bank of New York (Delaware), a
Delaware banking corporation, as trustee, to form a statutory trust under the
Delaware Statutory Trust Act (12 Del. C. §3801, et seq.).
     Name. The name of the statutory trust being formed hereby is VOLKSWAGEN
CREDIT AUTO MASTER OWNER TRUST.
     Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware is The Bank of New York (Delaware), 502 White Clay
Center, Route 273, Newark, Delaware 19711.
     Effective Date. This Certificate of Trust shall be effective as of
August 11, 2005.
[signature page follows]

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, being the trustee of the Trust, has
executed this Certificate of Trust in accordance with Section 3811(a)(1) of the
Act.

                      The Bank of New York (Delaware),
not in its individual capacity, but solely as owner trustee    
 
               
 
  By:                          
 
          Name:    
 
          Title:    

A-2